Opinion by
Mr. Justice McCollum,
This is an action brought by a wife to recover damages for the imprisonment of her husband for the crime of voluntary manslaughter. It is based on section 3 of the act of May 8,1854, which provides that “ any person furnishing intoxicating drinks to any other person in violation of existing laws, or of the provisions of this act, shall be held civilly responsible for any injury to person or property in consequence of such furnishing; and any one aggrieved may recover full damages against such person so furnishing, by action on thk cake instituted in any court having jurisdiction of such form of action in this commonwealth.” "The facts which were regarded by the learned court below as sufficient to sustain the action are substantially as follows: John Bradford, the husband of the plaintiff, was an industrious man and capable of earning good wages. It was bis custom on receiving his wages to deposit the most of theni with his wife for family uses and for safekeeping. For several years preceding the occurrence in question he was in the habit of drinking to excess on Saturday evenings, on Sundays, and whenever he was out of employment. While he bad work to do his excesses in this respect were limited to the evenings and days mentioned. Frequently when about to enter upon a spree, or in the midst of one, he applied to his wife for money to carry it on, and she, comprehending his purpose, let him have it from the deposits he made with her as above stated. On the 30th of *510June, 1892, the mills in which he was employed were closed for repairs, and thenceforth until and including the day.of his arrest he was idle, and the most of the time under the influence of liquor. The afternoon and evening of that day he was in the saloon of the defendant. He bought and drank liquor and was intoxicated there. While in a state of intoxication for which the defendant was, at least, partially responsible, he became involved in a quarrel with Floyd in which he received a blow in the face, and shot his antagonist, who died in consequence of the injury thus inflicted. Bradford was- arrested, indicted and tried for murder, convicted of voluntary manslaughter and sentenced to imprisonment for twelve years. - The important question, before us on these facts is whether the imprisonment of the husband can be regarded as a consequence .of the unlawful act of the defendant for which the statute has given the wife a right of action. It is settled that the furnishing of intoxicating liquor to a person of known intemperate habits or obviously intoxicated at the time is an act of unlawful negligence and if it results in the death of such person as a proximate consequence of it, his widow, children or parents may maintain an action against the part}' so furnishing the liquor, and recover from him compensation for their loss to the extent of their pecuniary interest in the life of the deceased: Fink v. Garman, 40 Pa. 95. To the same effect are the other cases referred to by the learned court below as supporting its conclusion in this case. It must be borne in mind, however, that these were actions for injuries caused by unlawful negligence and resulting in death, and that they were instituted by persons expressly authorized to maintain them. They were based on the act of April 15, 1851, which “ created a cause of action wholly unknown to the common law,” and the plaintiffs in them were persons who under the act of 26th April, 1855, were “entitled to recover damages for an injury causing death.” But these acts did not give a wife an action for negligence resulting in the imprisonment of her husband or the impairment of his earning power, nor did she have it by the common law. It is therefore incumbent on her in the assertion of a claim of this character to point to the statute which gives her an action for it.
In the case under consideration the plaintiff relies on the act *511of May 8,1854, the material part of which we have already inserted in this opinion. That she may by virtue of its provisions maintain a suit against the defendant for an injury to her person or property in consequence of his unlawful negligence is clear, but it does not expressly or by necessary implication give her an action for an injury to the person or property of her husband. Is her interest in his earning power “ property ” within the meaning of the statute ? Does it give her an action for an injury to him which for a time impairs or prevents the exercise of this power? It seems to us that these questions should be answered in the negative. If the statute is construed as giving her an action for such an injury its results are neither logical nor harmonious. It does not, standing by itself, authorize an action for an injury which destroys her pecuniary interest in her husband, but it gives her an action for an injury which merely detracts from its value. It makes the furnishing of intoxicating drinks to him, if he is of known intemperate habits, or when he is drunk, an act of unlawful negligence, and if his earning capacity is injuriously affected by it, gives her a suit against the wrongdoer for damages, when, for any other act of unlawful negligence having precisely the same effect upon her pecuniary interest in him, she has no action by the common law or by statute. That the legislature may give her an action for an injury which impairs his earning power and thereby partially deprives her of the support he should afford her, is not denied, but that it has done or intended to do so in the statute we are considering is not apparent. In no case brought to our notice has it been held that an action for injury to property embraced a claim of this character. In all the statutes relating to damages occasioned by the unlawful furnishing of intoxicating drinks that have come under our observation, except the one now before us, actions are given for injuries to the person, to property, and to means of support. The law applicable to these actions and pertinent to our question is thus summarized in Am. & Eng. Ency. of Law, vol. 8, pages 261 and 262 : “ where damages are claimed for injuries to the person actual injury must be proved. Where no actual violence by the husband, no physical injury to the person or health o’f the wife is shown, she cannot recover. Where a person squanders money or chattels, or destroys or injures other property belonging to his wife or *512any other party, while intoxicated, an action for damages by the owner of the property will lie against the party who sold the liquor which produced the intoxication to the amount of the value of the property destroyed, or the amount of the injury. Wherever any one is legally under obligation to support another, as a husband his wife, or parents their children the statutes provide that if in consequence of intoxication or habitual drunkenness of the husband or parent those dependent on them for support are injured in such support the persons so injured shall have a right to an action for damages against the seller of the liquor producing the intoxication or habitual drunkenness.” The cases cited as sustaining this summary show that while the injuries proceed from the same negligent act, the subjects of them are distinct and independent, and that actions given for injuries to person or property do not include injuries to means of support. It may be affirmed as a general proposition that the right of action for an injury to person or property is in the party whose person or property is injured, and that the statute which gives to another person an action for the consequences of such injury must do so in plain terms or by necessary implication. It is a strained and unjustifiable construction of the act- in question which allows a wife in the lifetime of her husband to maintain a suit for an injury to his person which diminishes his capacity for labor. There is another objéction to the plaintiff’s claim which appears to us to be well taken. It is that the imprisonment of her husband is not the proximate consequence of the unlawful negligence of the defendant. It is the act of the law — the direct result of the intervention of an independent agency or force. True, Beers v. Walhizer, 43 Hun, 254; appears to conflict with this view and. was regarded by the learned court below as a sufficient answer to the objection that the furnishing of the liquor was not the proximate cause of the imprisonment. But that case was based on a statute which in plain terms gave the wife an action for an injury to her means of support, and was construed as extending to and embracing the remote as well as the direct consequences of the unlawful negligence. The decision in Beers v. Walhizer is therefore not only opposed to the common law rule on this subject, but to our construction of the act of May 8, 1854. In Fink v. Garman, supra, this court, speaking of the defendant’s unlawful *513negligence in the sale of the liquor said: “His act must be what we call the proximate cause of the injury complained of. If the proximate cause was compounded of his act and the unlawful act of the decedent the civil liability is gone.” For these reasons we decline to assent to the proposition that this case is governed by Beers v. Walhizer.
We do not think that, in view of the evidence in this case, there was any error m the refusal of the defendant’s first point.
In accordance with these views we overrule the first specification of error, and sustain the other specifications.
Judgment reversed.